initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure. The parties shall
use the documents and information exchanged in accordance with the Initial Discovery Protocols to
prepare the Rule 26(f) discovery plan.

        The parties’ responses to the Initial Discovery Protocols shall comply with the Federal Rules
of Civil Procedure obligations to certify and supplement discovery responses, as well as the form of
production standards for documents and electronically stored information. As set forth in the
attached Protocols, this Initial Discovery is not subject to objections, except upon the grounds set
forth in Rule 26(b)(2)(B) of the Federal Rules of Civil Procedure.

        In addition, counsel are directed to confer with each other prior to the document submission
deadline regarding settlement and each of the other subjects to be considered at a Rule 16 conference.
Additionally, in accordance with Paragraph II.B of the Court’s Individual Practices, the parties shall
submit via e-mail (Torres_NYSDChambers@nysd.uscourts.gov) a Proposed Civil Case Management
Plan and Scheduling Order no later than November 9, 2021. The parties shall use this Court’s form
Proposed Civil Case Management Plan and Scheduling Order, which is also available at
https://nysd.uscourts.gov/hon-analisa-torres.

        Included with the Proposed Civil Case Management Plan and Scheduling Order, the parties
shall jointly submit a letter, not to exceed five (5) pages, providing the following information in
separate paragraphs:

       (1)     A brief statement of the nature of the action and the principal defenses thereto;

       (2)     A brief explanation of why jurisdiction and venue lie in this Court;

       (3)     A statement of all existing deadlines, due dates, and/or cut-off dates;

       (4)     A brief description of any outstanding motions;

       (5)     A brief description of any discovery that has already taken place, including discovery
               pursuant to the Initial Discovery Protocols, and of any discovery that is necessary for
               the parties to engage in meaningful settlement negotiations;

       (6)     A list of all prior settlement discussions, including the date, the parties involved, and
               the approximate duration of such discussions, if any; and

       (7)     Any other information that the parties believe may assist the Court in advancing the
               case to settlement or trial, including, but not limited to, a description of any dispositive
               issue or novel issue raised by the case.

         If this case has been settled or otherwise terminated, counsel are not required to submit such
letter or to appear, provided that a stipulation of discontinuance, voluntary dismissal, or other proof of
termination is filed on the docket.

       In accordance with the Court’s Individual Practices, requests for an extension shall be made in
writing and filed on ECF as letter-motions, and must be received at least 48 hours before the deadline.

                                                    2
The written submission must state: (1) the word “Scheduling” in the subject line; (2) the original
date(s); (3) the number of previous requests for extension; (4) whether these previous requests were
granted or denied; and (5) whether the adversary consents and, if not, the reasons given by the
adversary for refusing to consent. Unless counsel are notified that the deadline has been extended,
the documents will be due as scheduled.

        Counsel who have noticed an appearance as of the issuance of this order are directed: (1)
to notify all other parties’ attorneys in this action by serving upon each of them a copy of this
order and the Court’s Individual Practices forthwith, and (2) to file proof of such notice with
the Court. If unaware of the identity of counsel for any of the parties, counsel receiving this order
must forthwith send a copy of this order and the Court’s Individual Practices to that party personally.

       SO ORDERED.

Dated: July 15, 2021
       New York, New York




                                                  3
                INITIAL DISCOVERY PROTOCOLS
       FOR EMPLOYMENT CASES ALLEGING ADVERSE ACTION


PART 1: INTRODUCTION AND DEFINITIONS.
(1) Statement of purpose.

          a. The Initial Discovery Protocols for Employment Cases Alleging Adverse Action
             is a proposal designed to be implemented as a pilot project by individual judges
             throughout the United States District Courts. The project and the product are
             endorsed by the Civil Rules Advisory Committee.

          b. In participating courts, the Initial Discovery Protocols will be implemented by
             standing order and will apply to all employment cases that challenge one or more
             actions alleged to be adverse, except:
                  i. Class actions;
                 ii. Cases in which the allegations involve only the following:
                         1. Discrimination in hiring;
                         2. Harassment/hostile work environment;
                         3. Violations of wage and hour laws under the Fair Labor Standards
                             Act (FLSA);
                         4. Failure to provide reasonable accommodations under the
                             Americans with Disabilities Act (ADA);
                         5. Violations of the Family Medical Leave Act (FMLA);
                         6. Violations of the Employee Retirement Income Security Act
                             (ERISA).
             If any party believes that there is good cause why a particular case should be
             exempted, in whole or in part, from this pilot program, that party may raise such
             reason with the Court.

          c. The Initial Discovery Protocols are not intended to preclude or to modify the
             rights of any party for discovery as provided by the Federal Rules of Civil
             Procedure (F.R.C.P.) and other applicable local rules, but they are intended to
             supersede the parties’ obligations to make initial disclosures pursuant to F.R.C.P.
             26(a)(1). The purpose of the pilot project is to encourage parties and their counsel
             to exchange the most relevant information and documents early in the case, to
             assist in framing the issues to be resolved and to plan for more efficient and
             targeted discovery.

                                               4
           d. The Initial Discovery Protocols were prepared by a group of highly experienced
              attorneys from across the country who regularly represent plaintiffs and/or
              defendants in employment matters. The information and documents identified are
              those most likely to be requested automatically by experienced counsel in any
              similar case. They are unlike initial disclosures pursuant to F.R.C.P. 26(a)(1)
              because they focus on the type of information most likely to be useful in
              narrowing the issues for employment discrimination cases.

(2) Definitions. The following definitions apply to cases proceeding under the Initial Discovery
    Protocols.

           a. Concerning. The term “concerning” means referring to, describing, evidencing,
              or constituting.

           b. Document. The terms “document” and “documents” are defined to be
              synonymous in meaning and equal in scope to the terms “documents” and
              “electronically stored information” as used in F.R.C.P. 34(a).

           c. Identify (Documents). When referring to documents, to “identify” means to give,
              to the extent known: (i) the type of document; (ii) the general subject matter of the
              document; (iii) the date of the document; (iv) the author(s), according to the
              document; and (v) the person(s) to whom, according to the document, the
              document (or a copy) was to have been sent; or, alternatively, to produce the
              document.

           d. Identify (Persons). When referring to natural persons, to “identify” means to give
              the person’s: (i) full name; (ii) present or last known address and telephone
              number; (iii) present or last known place of employment; (iv) present or last
              known job title; and (v) relationship, if any, to the plaintiff or defendant. Once a
              person has been identified in accordance with this subparagraph, only the name of
              that person need be listed in response to subsequent discovery requesting the
              identification of that person.

   (3) Instructions.

           a. For this Initial Discovery, the relevant time period begins three years before the
              date of the adverse action, unless otherwise specified.

           b. This Initial Discovery is not subject to objections except upon the grounds set
                                                5
              forth in F.R.C.P. 26(b)(2)(B).

          c. If a partial or incomplete answer or production is provided, the responding party
             shall state the reason that the answer or production is partial or incomplete.

          d. This Initial Discovery is subject to F.R.C.P. 26(e) regarding supplementation and
             F.R.C.P. 26(g) regarding certification of responses.

          e. This Initial Discovery is subject to F.R.C.P. 34(b)(2)(E) regarding form of
             production.


PART 2: PRODUCTION BY PLAINTIFF.

(1) Timing.

          a. The plaintiff’s Initial Discovery shall be provided within 30 days after the
             defendant has submitted a responsive pleading or motion, unless the court rules
             otherwise.

(2) Documents that Plaintiff must produce to Defendant.

          a. All communications concerning the factual allegations or claims at issue in this
             lawsuit between the plaintiff and the defendant.

          b. Claims, lawsuits, administrative charges, and complaints by the plaintiff that rely
             upon any of the same factual allegations or claims as those at issue in this lawsuit.

          c. Documents concerning the formation and termination, if any, of the employment
             relationship at issue in this lawsuit, irrespective of the relevant time period.

          d. Documents concerning the terms and conditions of the employment relationship
             at issue in this lawsuit.

          e. Diary, journal, and calendar entries maintained by the plaintiff concerning the
             factual allegations or claims at issue in this lawsuit.

          f. The plaintiff’s current resume(s).

          g. Documents in the possession of the plaintiff concerning claims for unemployment
             benefits, unless production is prohibited by applicable law.

          h. Documents concerning: (i) communications with potential employers; (ii) job
             search efforts; and (iii) offer(s) of employment, job description(s), and income
                                               6
             and benefits of subsequent employment. The defendant shall not contact or
             subpoena a prospective or current employer to discover information about the
             plaintiff’s claims without first providing the plaintiff 30 days notice and an
             opportunity to file a motion for a protective order or a motion to quash such
             subpoena. If such a motion is filed, contact will not be initiated or the subpoena
             will not be served until the motion is ruled upon.

          i. Documents concerning the termination of any subsequent employment.

          j. Any other document(s) upon which the plaintiff relies to support the plaintiff’s
             claims.

(3) Information that Plaintiff must produce to Defendant.

          a. Identify persons the plaintiff believes to have knowledge of the facts concerning
             the claims or defenses at issue in this lawsuit, and a brief description of that
             knowledge.

          b. Describe the categories of damages the plaintiff claims.

          c. State whether the plaintiff has applied for disability benefits and/or social security
             disability benefits after the adverse action, whether any application has been
             granted, and the nature of the award, if any. Identify any document concerning
             any such application.


PART 3: PRODUCTION BY DEFENDANT.
   (1) Timing.

          a. The defendant’s Initial Discovery shall be provided within 30 days after the
             defendant has submitted a responsive pleading or motion, unless the court rules
             otherwise.

   (2) Documents that Defendant must produce to Plaintiff.

          a. All communications concerning the factual allegations or claims at issue in this
             lawsuit among or between:
                  i. The plaintiff and the defendant;
                 ii. The plaintiff’s manager(s), and/or supervisor(s), and/or the defendant’s
                     human resources representative(s).



                                                7
b. Responses to claims, lawsuits, administrative charges, and complaints by the
   plaintiff that rely upon any of the same factual allegations or claims as those at
   issue in this lawsuit.

c. Documents concerning the formation and termination, if any, of the employment
   relationship at issue in this lawsuit, irrespective of the relevant time period.

d. The plaintiff’s personnel file, in any form, maintained by the defendant, including
   files concerning the plaintiff maintained by the plaintiff’s supervisor(s),
   manager(s), or the defendant’s human resources representative(s), irrespective of
   the relevant time period.

e. The plaintiff’s performance evaluations and formal discipline.

f. Documents relied upon to make the employment decision(s) at issue in this
   lawsuit.

g. Workplace policies or guidelines relevant to the adverse action in effect at the
   time of the adverse action. Depending upon the case, those may include policies
   or guidelines that address:
         i. Discipline;
        ii. Termination of employment;
      iii. Promotion;
       iv. Discrimination;
        v. Performance reviews or evaluations;
       vi. Misconduct;
      vii. Retaliation; and
     viii. Nature of the employment relationship.

h. The table of contents and index of any employee handbook, code of conduct, or
   policies and procedures manual in effect at the time of the adverse action.

i. Job description(s) for the position(s) that the plaintiff held.

j. Documents showing the plaintiff’s compensation and benefits. Those normally
   include retirement plan benefits, fringe benefits, employee benefit summary plan
   descriptions, and summaries of compensation.

k. Agreements between the plaintiff and the defendant to waive jury trial rights or to
   arbitrate disputes.

l. Documents concerning investigation(s) of any complaint(s) about the plaintiff or
   made by the plaintiff, if relevant to the plaintiff’s factual allegations or claims at
   issue in this lawsuit and not otherwise privileged.

                                       8
          m. Documents in the possession of the defendant and/or the defendant’s agent(s)
             concerning claims for unemployment benefits unless production is prohibited by
             applicable law.

          n. Any other document(s) upon which the defendant relies to support the defenses,
             affirmative defenses, and counterclaims, including any other document(s)
             describing the reasons for the adverse action.

(3) Information that Defendant must produce to Plaintiff.

          a. Identify the plaintiff’s supervisor(s) and/or manager(s).

          b. Identify person(s) presently known to the defendant who were involved in making
             the decision to take the adverse action.

          c. Identify persons the defendant believes to have knowledge of the facts concerning
             the claims or defenses at issue in this lawsuit, and a brief description of that
             knowledge.

          d. State whether the plaintiff has applied for disability benefits and/or social security
             disability benefits after the adverse action. State whether the defendant has
             provided information to any third party concerning the application(s). Identify
             any documents concerning any such application or any such information provided
             to a third party.




                                                9
